—Order unanimously affirmed with costs. Memorandum: Supreme Court properly denied defendant’s motion for summary judgment dismissing the complaint. Defendant failed to meet its initial burden of negating the existence of all triable issues of fact (see, Alvarez v Prospect Hosp., 68 NY2d 320, 324). Plaintiff, who fell while leaving defendant’s hair salon, alleged that defendant was negligent in failing to maintain its walk *1214ramp free from ice and snow. Defendant failed to submit evidence establishing that those employees working at the salon lacked actual or constructive notice of the alleged accumulation of ice or snow on the ramp (see generally, Gordon v American Museum of Natural History, 67 NY2d 836, 837-838). There is also an issue of fact whether defendant created the condition. (Appeal from Order of Supreme Court, Erie County, Flaherty, J. — Summary Judgment.) Present — Green, J. P., Pine, Wisner, Balio and Boehm, JJ.